t c memo united_states tax_court michael h johnson and patricia e johnson petitioners v commissioner of internal revenue respondent docket no filed date terry b bates brian j seery and robert a olson for petitioners steven m roth for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure an addition_to_tax pursuant to sec_6651 of dollar_figure and a penalty pursuant to sec_6663 of dollar_figure with respect to petitioners' federal_income_tax the issues for decision are whether petitioners are entitled to defer recognition of gain on the disposition of property located pincite0 north 23d street west in lancaster california the 23d street property pursuant to sec_1033 whether petitioners are liable for the fraud_penalty pursuant to sec_6663 or in the alternative whether petitioners are liable for the accuracy-related_penalty pursuant to sec_6662 for and whether petitioners are liable for the addition_to_tax for failure to timely file their return for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners husband and wife resided in quartz hills california at the time they filed their petition the 23d street property in the lancaster redevelopment agency the lra prepared a redevelopment plan for the lancaster fox field redevelopment project pursuant to california community unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure redevelopment law california health and safety code sections west supp on date the lra passed approved and adopted resolution no transmitting its report and redevelopment plan to the city of lancaster california lancaster on date at a meeting of the city council of lancaster the lcc the lcc by ordinance no approved and adopted the redevelopment plan for the fox field redevelopment project the rules and regulations of the fox field redevelopment project provided as follows the project_area is large and contains many parcels of real_property as a result there is a need to simplify the availability of participation opportunities therefore as an alternative to requiring a participation_agreement for each property not to be purchased or subject_to agency the lra acquisition by eminent_domain the agency is authorized to make determinations of those properties which conform to the redevelopment plan if such a determination is made by the agency then the property will not be subject_to eminent_domain by the agency as long as the property continues to conform to the redevelopment plan the agency shall in good_faith review the property contained in the project_area and issue certificates of conformance to qualifying properties as soon as possible consistent with the restoration and redevelopment permitted by the plan and specific designs for development adopted by the agency pursuant to the plan the 23d street property is located in the fox field redevelopment project in date the lra approved an agreement between the lra and petitioner michael h johnson mr johnson to assist in the development of a ford motor_vehicle dealership in the fox field redevelopment project at the 23d street property petitioners were then the owners of the 23d street property the car dealerships and city tax revenue during the relevant time period mr johnson operated ford and lincoln-mercury motor_vehicle dealerships on the 23d street property cities in california receive percent of the gross_sales tax from auto sales in that city the lcc the lra and the attorneys involved the lcc had five members the lcc comprised the five voting members directors of the lra during the relevant time period george root mr root arnie rodio mr rodio henry hearns william pursley mayor pursley and george theophanis mr theophanis were members of the lcc and directors of the lra steven dukett mr dukett was the redevelopment director of the lra and mark asturias mr asturias was the senior development projects coordinator of the lra david mcewen mr mcewen was the city attorney of lancaster and counsel for the lra in date mr johnson retained david wright mr wright in connection with the palmdale auto mall transaction mr theophanis died before the trial in this case the palmdale auto mall v the lancaster auto mall lancaster and the city of palmdale california palmdale are located in the antelope valley of california which i sec_75 miles north of los angeles the cities are only miles apart during the period in question lancaster was engaged in an auto mall development competition with palmdale prior to date lancaster had invested approximately dollar_figure million into the development of an auto mall previously lancaster lost a competition for a regional shopping center to palmdale lancaster felt that it needed a domestic auto dealer as an anchor in its auto mall and it wanted mr johnson's motor_vehicle dealerships to relocate to the lancaster auto mall on date mr johnson signed a disposition and development agreement dda concerning a planned relocation to the palmdale auto mall located in palmdale on date the lra made a proposal to mr johnson concerning relocating his motor_vehicle dealerships to the lancaster auto mall in a letter dated date mr johnson declined this offer and indicated he was going to move his motor_vehicle dealerships to the palmdale auto mall it is unclear from the record whether mr johnson would be relocating his ford dealership his lincoln-mercury dealership or both dealerships however it is clear that mr johnson thought he would be moving both motor_vehicle dealerships on date palmdale signed the dda regarding mr johnson's move to the palmdale auto mall after learning of mr johnson's agreement with palmdale but before mr johnson terminated his agreement with palmdale mr mcewen advised the lcc and the lra staff to refrain from any negotiations with mr johnson concerning the 23d street property while mr johnson was under agreement with palmdale while under contract with palmdale mr johnson tried to negotiate with lancaster to move his motor_vehicle dealerships to the lancaster auto mall between date and date he sent several letters to lancaster city officials in an effort to communicate the terms of his offers the lcc however was unwilling to negotiate with mr johnson during this time a letter dated date specifically mentioned lancaster's unwillingness to negotiate with mr johnson during this period lancaster rejected mr johnson's proposals in early mr johnson's negotiations concerning relocating his motor_vehicle dealerships to the palmdale auto mall began to deteriorate this was due in part to the fact that william royster mr royster the developer of the palmdale auto mall who was negotiating with mr johnson on behalf of palmdale made representations that were not the position of palmdale and to which palmdale was unwilling to commit by letter dated date mr johnson informed mr royster that he ie mr johnson was withdrawing from the agreement to relocate his motor_vehicle business to the palmdale auto mall this letter was hand delivered to mr royster after terminating discussions with palmdale in mid-date mr johnson intended to remain at the 23d street property or to sell the motor_vehicle dealerships to a third party in date shortly after mr johnson terminated discussions with palmdale lancaster city officials learned that mr johnson had withdrawn from his agreement with palmdale and that the withdrawal upset palmdale city officials after learning that mr johnson's negotiations with palmdale had terminated mr mcewen advised the lcc and the lra that they possessed the power and the authority to condemn and to threaten condemnation of the 23d street property the lcc and the lra approved the use of threats of condemnation against petitioners the lra directed its staff to notify mr johnson that the lra would condemn the 23d street property lancaster officials tell mr johnson that lancaster is going to condemn the 23d street property on or about date while visiting mr johnson at the 23d street property mr theophanis told mr johnson that lancaster would condemn the 23d street property unless petitioners agreed to sell the property to lancaster and relocate the motor_vehicle dealerships to the lancaster auto mall on date in a meeting in mayor pursley's office at lancaster city hall mr theophanis again advised mr johnson that lancaster would condemn the 23d street property mayor pursley witnessed mr theophanis' tell mr johnson that lancaster would condemn the 23d street property and mayor pursley also informed mr johnson that lancaster would condemn the 23d street property at the date meeting lancaster wanted to make it crystal clear to mr johnson that the lcc and the lra were going to do everything in their power to put mr johnson in the lancaster auto mall in particular mr theophanis made it very clear to mr johnson that one way or the other mr johnson's motor_vehicle dealerships were going to end up in the lancaster auto mall if condemnation was required that is what lancaster would do mr dukett told mr johnson that lancaster would condemn the 23d street property mr dukett advised mr johnson that the lcc supported telling mr johnson that lancaster would condemn the 23d street property and would proceed with condemnation if mr johnson refused to negotiate mr asturias witnessed mr dukett advise mr johnson that lancaster would condemn the 23d street property mr asturias also frequently informed mr johnson that lancaster would condemn the 23d street property a letter to mr johnson regarding condemnation of the 23d street property was drafted and mr mcewen approved it as to form and content with one change this letter was edited dated date and signed by mr dukett the letter stated the following this letter is to confirm conversations which you are having with the staff of the lancaster redevelopment agency concerning the acquisition of your property the property located pincite0 north 23d street west commonly known as the johnson ford lincoln mercury dealership location is currently proposed to be acquired by the agency through negotiations as you are aware the agency is authorized to acquire property by the use of eminent_domain if these negotiations are unsuccessful staff will recommend to the agency board that they proceed with proceedings for the acquisition of your property through the exercise of the power of eminent_domain on or about date mr dukett delivered this letter to mr johnson mr johnson seeks advice after being told that lancaster would condemn the 23d street property in date after mr theophanis informed mr johnson that lancaster would condemn the 23d street property mr johnson sought advice from mr wright regarding lancaster's threats mr johnson specifically asked mr wright can they do that mr wright advised mr johnson that lancaster had the authority to condemn the 23d street property whether or not lancaster and the lra had the ability to condemn was not an issue and the only issue would be the fair_market_value of the property mr wright made it clear to mr johnson that he would not be able to win a condemnation fight the negotiations that followed mr johnson being told that lancaster would condemn the 23d street property the negotiations between lancaster and mr johnson while the lra and the lcc were informing mr johnson that lancaster would condemn the 23d street property were hostile strained tense and difficult with lancaster repeatedly telling mr johnson that lancaster would condemn the 23d street property on date mr johnson entered into a dda with the lra the dda expressly states that the lra desired to acquire the 23d street property for purposes of redevelopment by an action in eminent_domain or by deed in lieu thereof and the purpose of the dda was to effectuate the redevelopment plan by providing for the lra's acquisition of the 23d street property for redevelopment by agreement in lieu of an action in eminent_domain for such purposes escrow documents executed in connection with the dda expressly state that the transaction was in lieu of an action in eminent_domain the new property in mr johnson acquired property in the lancaster auto mall that was property similar_or_related_in_service_or_use to the 23d street property mr johnson relocated to the lancaster auto mall immediately upon vacating the 23d street property petitioners' tax returns petitioners filed a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return on date respondent received the form_4868 on date petitioners filed their tax_return i sec_1033 opinion as a general_rule gain realized from the sale_or_other_disposition of property must be recognized sec_1001 sec_1033 provides an exception to this rule if property as a result of condemnation or threat or imminence thereof is compulsorily or involuntarily converted into money no gain shall be recognized if the taxpayer elects nonrecognition treatment the taxpayer purchases property similar_or_related_in_service_or_use to the property converted within the statutory time limit and the cost of the replacement_property equals or exceeds the amount_realized on the conversion sec_1033 sec_1033 is a relief provision enacted to allow a taxpayer to replace property involuntarily converted without recognizing any gain resulting from that conversion 46_tc_41 as a relief provision this section is construed liberally to achieve its purpose 318_f2d_841 9th cir john richard corp v commissioner supra pincite respondent concedes that petitioners have made the election petitioners purchased property similar_or_related_in_service_or_use to the property converted within the statutory time limit and the cost of the replacement_property equaled or exceeded the amount_realized on the conversion the only issue is whether lancaster made a threat of condemnation regarding the 23d street property a threat of condemnation exists if the body threatening condemnation possesses the power of eminent_domain the property owner is told by an official of the threatening body that condemnation will be sought unless the owner negotiates a sale_or_exchange of the property and the information conveyed to the owner gives the owner reasonable grounds to believe that the threat was authorized and likely to be carried out unless a sale_or_exchange is arranged 94_tc_360 affd 932_f2d_526 6th cir 33_tc_191 dominguez estate co v commissioner tcmemo_1963_112 carson estate co v commissioner tcmemo_1963_90 the existence of a threat of condemnation is judged from the seller's perspective taking into account all facts known at the time of sale tecumseh corrugated box co v commissioner supra pincite generally we are willing to find that a threat of condemnation has taken place if the taxpayer might reasonably believe from representations of government agents and from surrounding circumstances that condemnation was likely to take place if the taxpayer did not sell the property id pincite we have been unwilling to find a threat however where it should have appeared to the taxpayer that the chance of condemnation was remote 61_tc_68 revd and remanded in part on another issue without unpublished order 538_f2d_338 9th cir 56_tc_1126 affd without published opinion 478_f2d_1406 7th cir whether property is converted under a threat of condemnation is a question of fact and petitioners bear the burden_of_proof rule a eminent_domain the body threatening condemnation must possess the power of eminent_domain under sec_1033 as long as an agency could readily obtain authority to condemn in the event that the taxpayer refused to cooperate actual authority to condemn is not required at the time the threat was made see balistrieri v commissioner tcmemo_1979_115 cities in california have the power of eminent_domain cal govt code sec west city of needles v griswold cal rptr 2d ct app lancaster's ability to take is broad see 348_us_26 redevelopment agency v del-camp invs inc cal rptr cal ct app a city in california may also form a redevelopment agency which subject_to its specific mandate and approved redevelopment plan for a particular area can acquire land within the plan area through condemnation or otherwise cal health safety code secs see also redevelopment agency v del-camp invs inc supra sec_403 of the fox field redevelopment project plan provides in pertinent part that the agency the lra may purchase lease obtain option upon or otherwise acquire real_property located in the project_area by gift devise exchange purchase or any other means authorized by law including the use of eminent_domain for purposes of redevelopment petitioners argue that both lancaster and the lra had the power to condemn via eminent_domain the 23d street property respondent concedes that lancaster has eminent_domain authority pursuant to california government code section but argues that the lra could not condemn the 23d street property using the power of eminent_domain we are unpersuaded by respondent's argument as respondent concedes california law provides lancaster with the power of eminent_domain therefore we need not consider whether the lra possessed this power we conclude that the body threatening condemnation possessed the power of eminent_domain the threats the taxpayer must have received a threat to acquire property through condemnation the taxpayer may receive threats orally or in writing respondent points out that the gravamen of the case at bar is whether lancaster threatened mr johnson with condemnation of the 23d street property respondent argues that the testimony of the multitude of witnesses who stated that numerous lancaster city officials threatened mr johnson with condemnation of the 23d street property is not believable after considering the record as a whole and determining the weight to be accorded to the testimony of the various witnesses we conclude as we have found as facts that several lancaster city officials made very clear threats of condemnation to mr johnson mayor pursley mr rodio mr root mr mcewen mr dukett and mr asturias all credibly testified that after mr johnson terminated his agreement with palmdale the lcc and the lra repeatedly threatened mr johnson with condemnation of the 23d street property mr asturias testified that threats of we note however that based on the facts of this case and the law of california the lra did possess the power to condemn the 23d street property or it could have readily obtained such power condemnation were used practically every time we talked to him several witnesses who were members of the lra and the lcc during the period in question also credibly testified that the threats were authorized and that there was considerable animosity between the lra and mr johnson and the lcc and mr johnson respondent argues that respondent's inability to find any witness to refute the testimony concerning oral threats of condemnation of the 23d street property by lancaster city officials does not mean the threats occurred or if they occurred that they were genuine this argument is unsupported by the facts of this case respondent also argues that the chance of condemnation by lancaster was remote we have been unwilling to find a threat where it should have appeared to the taxpayer that the chance of condemnation was remote rainier cos v commissioner supra pincite warner v commissioner supra pincite respondent argues that the lcc and the lra failed to comply with california law and did not take the steps necessary to condemn the 23d street property several witnesses who were members of the lra and the lcc during the period in question credibly testified that both the lcc and the lra were prepared to proceed to the next step in the condemnation protocol if a negotiated sale was not consummated we do not believe that lancaster's decision to forgo beginning the next steps in the condemnation protocol made the chance of condemnation less remote the facts are that representatives of the lra and members of the lcc threatened mr johnson with condemnation of the 23d street property and they meant it we conclude that members of the lcc and the lra genuinely threatened mr johnson with condemnation of the 23d street property reasonable belief of the threat the taxpayer must believe that the threat is likely to be carried out if a voluntary sale is not arranged respondent believes the dealings between lancaster and mr johnson were a structured transaction this belief is based in part on a letter mr johnson wrote to steven west the former city manager of lancaster dated date in this letter mr johnson explained the factors motivating him to negotiate a deal with lancaster among the many factors listed in the letter were lancaster's ability to perform a friendly condemnation and sec_1031 treatment for the exchange of the 23d street property in the letter mr johnson stated that this virtually eliminates his potential tax_liability from this letter and respondent's initial contacts with petitioners and lancaster city officials respondent was convinced that something sinister was afoot respondent casts lancaster as powerless compliant to mr johnson's demands and fearful of not acceding to his will respondent portrays mr johnson as forcing lancaster into feigning threats of condemnation so petitioners could be accorded sec_1033 treatment respondent contends that when mr johnson rejected the palmdale deal he had lancaster exactly where he wanted it is from this viewpoint that respondent argues that mr johnson could not believe the threats of condemnation were likely to be carried out because mr johnson forced lancaster to pretend to threaten him furthermore respondent contends that if lancaster repeatedly threatened mr johnson with condemnation and then took no action a reasonable person would not believe the threats we disagree lancaster and mr johnson were involved in bitter antagonistic contentious and hostile negotiations there was a sense of mutual mistrust between mr johnson and lancaster officials mr asturias testified as follows every time mr johnson tried to renegotiate the deal we just ratcheted down harder and harder on the terms of the deal i think that--i did not come up with this idea the idea was--came up from my boss mr dukett i thought it was a very good idea mr rodio testified that he made it a point to make sure that mr johnson did not get everything that mr johnson wanted he also testified that mr johnson was a hard negotiator and a predator respondent makes much of the fact that mr johnson reminded lancaster city officials to include in written documents the fact that lancaster was acquiring the 23d street property under threat of condemnation and mr johnson was concerned about the tax implications of a move to the lancaster auto mall contrary to respondent's contentions the fact that petitioner may have had tax concerns regarding his sale of the 23d street property to lancaster while under threat of condemnation does not lead us to conclude that the deal struck between lancaster and mr johnson was structured or collusive see balistrieri v commissioner tcmemo_1979_115 we conclude that petitioners had reasonable grounds to believe and did believe that lancaster authorized the threats of condemnation and was likely to carry them out unless a sale_or_exchange was arranged conclusion the witnesses consistently and credibly testified that lancaster city officials threatened mr johnson with condemnation of the 23d street property and that mr johnson believed and had reason to believe these threats based on the record we conclude that a threat of condemnation existed and petitioners sold the 23d street property because of repeated threats of condemnation from a number of lancaster city officials ii fraud negligence sec_6663 imposes a penalty equal to percent of the portion of the underpayment attributable to fraud sec_6662 imposes a accuracy-related_penalty equal to percent of the portion of the underpayment attributable to negligence or a substantial_understatement see sec_6662 and for purposes of the fraud and accuracy-related_penalties an underpayment is the amount by which any_tax imposed by the code exceeds the excess of the sum of the amount shown as the tax by the taxpayer on his return plus amounts not so shown previously assessed or collected without assessment over the amount of rebates made sec_6664 in this case the adjustments respondent made in the statutory_notice_of_deficiency stem from the determination that petitioners are not entitled to defer recognition of gain on their disposition of the 23d street property pursuant to sec_1033 we have found that petitioners are entitled to sec_1033 deferral of gain therefore there is no underpayment and petitioners are not liable for penalties pursuant to sec_6663 or sec_6662 iii failure_to_file the sec_6651 addition_to_tax for was based on the deficiency determined by respondent as a result of our holding that petitioners are entitled to defer recognition of gain on the disposition of 23d street property petitioners are not liable for the deficiency as there is no deficiency we have no jurisdiction over this addition see sec_6665 meyer v commissioner 97_tc_555 in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for petitioners
